                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DEBRA METRIS-SHAMOON,
ET AL.,

              Plaintiffs,                          No. 18-13683
v.                                                 District Judge Arthur J. Tarnow
                                                   Magistrate Judge R. Steven Whalen

CITY OF DETROIT, ET AL.,
              Defendants.
                                         /

                                          ORDER
       For the reasons and under the terms stated on the record on December 19, 2019,

Plaintiffs’ Motion for Relief from the Magistrate Judge’s Discovery Order [ECF No. 42]
is GRANTED.

       Regarding the discovery that I ordered produced in my September 10, 2019 order

[ECF No. 36], the attorneys-eyes-only provision is VACATED. However, that discovery,
and all discovery produced pursuant to this present Order, will be restricted to use in this

lawsuit, and will not be disclosed to persons or entities that are not involved in the
prosecution or defense of this lawsuit. To be clear, this Order does not require the sealing
of any discovery material that is filed with this Court.

       The Defendants will also produce to Plaintiffs’ counsel any information in the
homicide file or in the Detroit Police Homicide Division’s case notes reflecting
communications, written or otherwise, between Defendant Stephen Geelhood and

homicide officers mentioning or referring to the confidential informant/homicide victim.
If no such information exists, then the person who has undertaken the search will provide


                                             -1-
a written declaration so indicating, and describing the steps that were taken to locate
responsive documents.

       The Defendants will produce to this Court the Detroit Police Department’s
homicide file regarding the confidential informant (“CI”) for in camera review.1

       IT IS SO ORDERED.



                                           s/ R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: December 20, 2019




                             CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 20, 2019, electronically and/or by U.S. mail.

                                           s/Carolyn M. Ciesla
                                           Case Manager to the
                                           Honorable R. Steven Whalen




       1
        The in camera review is directed at information regarding the homicide victim’s
work as a CI for officers other than Geelhood and cases other that Metris-Shamoon’s. At
oral argument, the Court agreed that it would be easier to simply submit the entire file for
in camera review. Any information regarding Geelhood’s communications to or from the
Homicide Division will be produced directly to Plaintiffs’ counsel.
                                             -2-
